     Jean K. Hyams (SBN 144425)
 1
     LEVY VINICK BURRELL HYAMS LLP
 2   180 Grand Avenue, Suite 1300
     Oakland, CA 94612
 3   Tel.: (510) 318-770
     jean@levyvinick.com
 4
 5   Sean D. McHenry (SBN 284175)
     MCHENRY LAW FIRM
 6   201 Spear St., Suite 1100
 7   San Francisco, CA 94105
     Tel.: (415) 494-8422
 8   sean@mchenryemployment.com
 9   Attorneys for Plaintiff
10   TIMOTHY PRUITT

11
                                     UNITED STATES DISTRICT COURT
12
13                                   EASTERN DISTRICT OF CALIFORNIA

14   TIMOTHY PRUITT,                                     Case No. 2:17-CV-00822-JAM-AC
15                                   Plaintiff,          ORDER GRANTING PLAINTIFF
16                                                       TIMOTHY PRUITT’S REQUEST TO
                               vs.                       SEAL DOCUMENTS SUBMITTED IN
17                                                       SUPPORT OF PLAINTIFF’S
     GENENTECH, INC.,                                    OPPOSITION TO DEFENDANT
18
                                                         GENENTECH, INC.’S MOTION FOR
19                                   Defendant.          SUMMARY JUDGMENT, OR, IN THE
                                                         ALTERNATIVE, PARTIAL SUMMARY
20                                                       JUDGMENT
21
                                                         Date: January 8, 2019
22                                                       Time: 1:30 p.m.
                                                         Courtroom: 6 – 14th Floor
23                                                       Judge: Hon. John A. Mendez
24
                                                         Complaint filed: March 10, 2017
25                                                       Trial date: April 1, 2019
26
27
28
                                    Case No. 2:17-CV-00822-JAM-AC
         [Proposed] Order Granting Plaintiff’s Request to Seal Documents Submitted in Support of
                             Opposition to Motion for Summary Judgment
 1          Having considered Plaintiff Timothy Pruitt’s (“Plaintiff”) Request to Seal Documents
 2   Submitted in Support of Plaintiff’s Opposition to Defendant Genentech, Inc.’s Motion for Summary
 3   Judgment, or, in the Alternative, Partial Summary Judgment (Plaintiff’s “Request”), the materials
 4   lodged therewith, and the other papers and pleadings on file herein, the Court hereby finds that there
 5   are compelling reasons to grant Plaintiff’s Request.
 6          Accordingly, Plaintiff’s Request is GRANTED, as follows.
 7          The following documents may be filed on the public docket with redactions, as reflected in
 8   the proposed redacted documents lodged with Plaintiff’s Request, while the unredacted versions
 9   shall be permanently sealed:
10         The Memorandum of Points and Authorities in Support of Plaintiff’s Opposition to
11          Defendant’s Motion for Summary Judgment, or, in the Alternative, Partial Summary
12          Judgment
13         Plaintiff’s Statement of Disputed Facts in Support of Plaintiff’s Opposition to Defendant’s
14          Motion for Summary Judgment, or, in the Alternative, Partial Summary Judgment
15         Plaintiff’s Responses to Defendant’s Statement of Undisputed Facts in Support of
16          Defendant’s Motion for Summary Judgment, or, in the Alternative, Partial Summary
17          Judgment
18         Sean McHenry’s Declaration in Opposition to Defendant’s Motion for Summary Judgment,
19          or, in the Alternative, Partial Summary Judgment
20         Plaintiff Timothy Pruitt’s Declaration in Opposition to Defendant’s Motion for Summary
21          Judgment, or, in the Alternative, Partial Summary Judgment
22          Within seven (7) days of entry of this Order, Plaintiff shall submit to the Clerk copies of all
23   of the documents encompassed by this Order for filing under seal pursuant to Local Rule 141(e)(2),
24   and shall file on the public docket versions of the proposed redacted documents that Plaintiff lodged
25   with its Request, with redactions applied.
26
27
28
                                                     1
                                    Case No. 2:17-CV-00822-JAM-AC
         [Proposed] Order Granting Plaintiff’s Request to Seal Documents Submitted in Support of
                             Opposition to Motion for Summary Judgment
 1   IT IS SO ORDERED.
 2   Dated: 12/19/2018                                  /s/ John A. Mendez
 3                                                             Hon. John A. Mendez
                                                        United States District Court Judge
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
                                   Case No. 2:17-CV-00822-JAM-AC
        [Proposed] Order Granting Plaintiff’s Request to Seal Documents Submitted in Support of
                            Opposition to Motion for Summary Judgment
